DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 2 (device for stabilizing), Method H (Fig. 49), Implant M (Fig. 41), Actuator D (Figs. 32A-B), Extensions B (Figs. 32A-B), Connector Arm E (Figs. 32A-B), Retractor Blade A (Fig. 35), Tips A (Figs. 36A-B), Stabilizing Bridge A (Figs. 39A-B), and IVDS Implant A (Fig. 42) in the reply filed on March 22, 2021 is acknowledged.
	It is noted that the claims are directed to a device for stabilizing and thus do not include a Method, Actuator, Extensions, Connector Arm, Retractor Blade, and Tips.  The claims may include an Implant (Fig. 41) combined with IVDS Implant (Fig. 42) or a Stabilizing Bridge (Figs. 39A-B).
Claims 41, 50, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (note that the range applies to distractor tips – see para. 0502 – which are not included in the claims), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.
Claims 44, 53, 54, and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the uncinate-joint portions, or , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 46 must be drawn to the Stabilizing Bridge of Figs. 39A-B, and not the Implant/IVDS Implant combination of Figs. 41-42, as the body must have two free ends that each taper away from a sagittal plane; there is no indication that free ends 3910 have truncated corners), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.
	Claims 38-40, 42, 43, 45, 46, 48, 49, 51, 52, and 55 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intervertebral disc space portion (or remaining portion) with the void (claims 43 and 52) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 46, 48, 49, 51, 52, and 55 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  All of the following recitations positively recite a human organism:
“each free end tapers in a direction away from a sagittal plane in a medial to lateral direction of an intervertebral disc space” – claim 46, lines 2-3

“a bottom surface contacting an inferior surface of the respective uncinate joint” – claim 46, lines 5-6
“the lower edge of the bottom surface … is more proximal to the sagittal plane” – claim 46, lines 11-12
“each free end tapers in a direction away from a sagittal plane in a medial to lateral direction of an intervertebral disc space” – claim 55, lines 2-3
“a top surface contacting a superior surface of the respective uncinate joint” – claim 55, lines 4-5
“a bottom surface contacting an inferior surface of the respective uncinate joint” – claim 55, lines 5-6
“a top surface contacting a superior vertebra” – claim 55, lines 7-8
“a bottom surface contacting an inferior vertebra” – claim 55, line 9

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40, 42, 43, 45, 46, 48, 49, 51, 52, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chokshi (US 2015/0282941 A1).
Claim 38. Chokshi discloses a device (spacer 400) for stabilizing a cervical spine segment, comprising: first and second uncinate-joint portions (see Fig. 17 inset) configured for positioning in respective uncinate joints of the cervical spine segment; and an intervertebral-disc-space portion (see Fig. 17 inset) configured to extend from the first uncinate-joint portion to the second uncinate-joint portion, to span across intervertebral disc space of the cervical spine segment; the intervertebral-disc-space portion and the first and second uncinate-joint portions being cooperatively configured such that, when the device is implanted in the cervical spine segment, each of the first and second uncinate-joint portions extends from the intervertebral-disc-space portion to a location, in the respective uncinate joint, that is superior to the intervertebral-disc-space portion (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
Claim 39. Chokshi discloses wherein a thickness (see Fig. 17 inset) of each of the first and second uncinate-joint portions decreases in direction away from the intervertebral-disc-space portion (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
Claim 40. Chokshi discloses wherein each of the first and second uncinate-joint portions comprises: a first surface (upper surface 420) for contacting a superior surface of the respective uncinate joint, and a second surface (portions 550 or 650) for contacting an inferior surface of the respective uncinate joint; wherein, for each of first 
Claim 42. Chokshi discloses wherein for each of the first and second uncinate-joint portions, the first surface is configured to, when the device is implanted in the cervical spine segment, extend into the respective uncinate joint in a direction that is at least superior relative to the intervertebral-disc-space portion (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
Claim 43. Chokshi discloses wherein the intervertebral disc space portion forms at least one void (see Fig. 17 inset) for accommodating bone graft material (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).
Claim 45. Chokshi discloses wherein the intervertebral-disc-space portion is an intervertebral-disc-space implant (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
[AltContent: connector][AltContent: connector]








Claim 46. Chokshi discloses a device (spacer 400) for stabilizing a cervical spine segment, comprising: a body (spacer 400) having two opposing free ends (see Fig. 17 inset), wherein each free end tapers in a direction away from a sagittal plane (see Fig. 17 inset) in a medial to lateral direction of an intervertebral disc space; each free end including a top surface (upper surface 420 and surfaces 434 or 436) contacting a superior surface of the respective uncinate joint and a bottom surface (portions 550 or 650) contacting an inferior surface of the respective uncinate joint; wherein the top surface of each free end includes a lower edge (see Fig. 17 inset) and an upper edge (see Fig. 17 inset), wherein the lower edge is at a lower elevation and is more proximal to the sagittal plane than the upper edge; and wherein the bottom surface of each free end includes a lower edge (see Fig. 17 inset) and an upper edge (see Fig. 17 inset), wherein the lower edge of the bottom surface is at a lower elevation and is more proximal to the sagittal plane than the upper edge of the bottom surface, and wherein the lower edge of the bottom surface is at a lower elevation than the lower edge of the top surface (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).
Claim 48. Chokshi discloses wherein at least one of the top surfaces of each free end is at an obtuse angle (see Fig. 17 inset) relative to an uppermost extent (see Fig. 17 inset) of a remaining portion (see Fig. 17 inset) of the body extending between the free ends (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
Claim 49. Chokshi discloses wherein the top surface and the bottom surface of at least one free end are at a first oblique angle (see Fig. 17 inset) relative to each other (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).
Claim 51. Chokshi discloses wherein the upper edge of the top surface is at an elevation above an uppermost extent of a remaining portion (see Fig. 17 inset) of the body extending between the free ends (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).  
Claim 52. Chokshi discloses wherein a remaining portion (see Fig. 17 inset) of the body extending between the free ends includes at least one first void (see Fig. 17 inset) for accommodating bone graft material (Figs. 11A-16, 17, and 18; paras. 0091 and 0095-0097).












Claim 55. Chokshi discloses a device (spacer 400) for stabilizing a cervical spine segment, comprising: a body (spacer 400) having two opposing free ends (see Fig. 17 inset), wherein each free end tapers in a direction away from a sagittal plane (see Fig. 
[AltContent: oval]









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773